PARTNERSHIPS, CORPORATIONS OR TRUSTS

:



Solitario Resources Corporation                                

/s/ Christopher E. Herald                                 

Print name of Partnership, Corporation or Trust

Signature of individual signing on behalf of

 

partnership, corporation or trust

Christopher E. Herald                                                

CEO                                                                  

Print name of individual signing on behalf of

Capacity of individual signing on behalf of

partnership, corporation or trust

partnership, corporation or trust

   

Address for notice (if different from principal

[Acknowledged by:

                                                                                    

[                 ], settler of (insert trust name)

                                                                                    

   

By:                                                                   

Counterparty Specified Entities:

Name:][insert if client is a trust]

                                                                                    

 

If Counterparty is a partnership, corporation or trust:

 

Jurisdiction of incorporation or formation:

 

Colorado                                                                      

 

Name and address of registered agent:

 

CT Corporation

 

1675 Broadway, Suite 1200

 

Denver, CO 80202

 

Exhibit 10.1

[ubs.jpg]

MASTER AGREEMENT FOR EQUITY COLLARS

                                                                                                              UBS
AG

Date: October 5, 2007



Name: Solitario Resources Corporation
           c/o Christopher E. Herald, CEO

Address: 4251 Kipling St., Suite 390
               Wheat Ridge, CO 80033

Dear Mr. Herald:

          In connection with transactions between you (the "Counterparty" (which
term shall mean you acting jointly and severally if there is more than one of
you)) and UBS AG ("UBS") in Collars on equity securities ("Collars"), we are
pleased to offer you this Master Agreement for Equity Collars (this "Master
Agreement"), dated as of the date shown above. UBS AG, London Branch (or if so
stated on the relevant Confirmation, UBS AG, Zurich Branch) (in either case, the
"Transacting Branch") will be your counterparty for all Collars. UBS Securities
LLC (the "Agent"), will act as agent for both the Transacting Branch and for you
in arranging and facilitating Collar transactions. At the same time you execute
this Master Agreement with us, you will enter into a Pledge and Security
Agreement with us and others (the "Security Agreement") and a related
Representation Letter Regarding Underlying Shares (the "Representation Letter").
This Master Agreement, all Confirmations of Collars hereunder, the
Representation Letter and the Security Agreement shall form a single agreement
between us (collectively referred to as this "Agreement").

          1.          Transactions in Collars. Each Collar that you enter into
with us, whether before or after the date of this Agreement, shall be governed
by and form part of this Agreement.

          2.          Confirmation. Within 3 Business Days of entering into any
Collar, we will deliver to you a written summary of the Collar transaction (the
"Trade Summary"). Thereafter, we will confirm the economic and other terms of
such Collar in a written Confirmation (the "Confirmation"). We may request that
you fax or mail the Confirmation back to us with your signature indicating
acceptance. In the event of a conflict between any provisions of this Master
Agreement or any Trade Summary and any Confirmation, the Confirmation will
prevail for purposes of the Collar to which that Confirmation relates.

          3.          Premium. The premium, if any, due in respect of each
Collar (the "Premium") shall be paid by the party obligated to pay such Premium
(the "Obligated Party") to the other party (the "Other Party") on the Premium
Payment Date specified in the Confirmation for such Collar (or if such day is
not a Business Day, the next Business Day). If the Obligated Party fails to pay
the Premium on the required date, the Other Party may, as it chooses, (i) cancel
the Collar by written notice to the Obligated Party and recover from the
Obligated Party all costs and losses in respect of the canceled Collar
(determined in the manner provided in Section 8 hereof) or (ii) charge interest
on the unpaid amount at the Default Rate.

          4.          Exercise/Collar Style.

               4.1.          Each Collar entered into pursuant to this Master
Agreement will be a "European" style Collar and shall be automatically exercised
at the Expiration Time on the Expiration Date.

          5.          Settlement.

               5.1.     Settlement of an exercised Collar shall occur on the
Settlement Date. On the Settlement Date each party shall deliver to the other
party the cash (in same-day funds) or securities it is required to deliver under
the terms of the Collar on a delivery versus payment basis. If a party
reasonably doubts that the other party will make its delivery in time, such
party may suspend its own delivery until the other party has given adequate
assurances that it will deliver.

               5.2          If a Collar is stated to be "Cash Settled" in the
Confirmation for that Collar, on the relevant Settlement Date, a settlement
amount (the "Cash Settlement Amount") will be determined by the

1

<PAGE>

Calculation Agent in the following manner: (a) if, on the Valuation Date, the
Reference Price is less than the Lower Threshold Price, UBS will pay to the
Counterparty a Cash Settlement Amount in U.S. Dollars equal to the product of
(x) the Number of Underlying Shares multiplied by (y) the excess of the Lower
Threshold Price over the Reference Price, (b) if, on the Valuation Date, the
Reference Price is greater than the Upper Threshold Price, the Counterparty will
pay to UBS a Cash Settlement Amount in U.S. Dollars equal to the product of (x)
the Number of Underlying Shares multiplied by (y) the excess of the Reference
Price over the Upper Threshold Price and (c) if, on the Valuation Date, the
Reference Price is neither greater than the Upper Threshold Price nor less than
the Lower Threshold Price, then the Cash Settlement Amount shall be zero. Any
such payment will be made on the relevant Settlement Date to the accounts
specified in the related Confirmation.

              5.3.          If a Collar is stated to be "Physically Settled" in
the Confirmation for that Collar, on the relevant Settlement Date, (a) if, on
the Valuation Date, the Reference Price is greater than the Upper Threshold
Price, (i) UBS will pay to the Counterparty a dollar amount equal to the product
of (x) the number of Underlying Shares specified in the Confirmation to which
the Collar exercise relates (as such number may be adjusted from time to time
pursuant to Section 12 hereof or the terms of such Confirmation) and (y) the
Upper Threshold Price specified in the relevant Confirmation and (ii) the
Counterparty will deliver to UBS such number of Underlying Shares, and (b) if,
on the Valuation Date, the Reference Price is less than the Lower Threshold
Price, (i) Counteparty will deliver to UBS the number of Underlying Shares
specified in the relevant Confirmation and (ii) UBS will pay to Counterparty a
dollar amount equal to the product of (x) such number of Underlying Shares and
(y) the Lower Threshold Price specified in the relevant Confirmation. Such
payment and such delivery will be made on the relevant Settlement Date to the
accounts specified in the related Confirmation and, if possible, on a delivery
versus payment basis. Any stamp duty or similar tax or charge shall be borne by
the party that would bear it in a corresponding regular way trade according to
normal practice on the Exchange.

          6.          Assignment. Neither party may assign, resell, transfer,
pledge, create a charge over or grant a security interest in this Agreement or
in any Collar, except that we may transfer this Agreement and all outstanding
Collars as a whole to any other branch or affiliate of UBS AG and you may grant
(but only with the prior consent of UBS) a security interest in any Collar to
secure your obligations under any loan made by another branch of UBS AG or a
third party lender, if, in each case, as a result of such transfer or grant, as
the case may be, (a) it does not become unlawful for either party to perform any
obligation under this Agreement; (b) neither party is required to deduct or
withhold any tax from any sum payable under this Agreement; (c) no Event of
Default occurs in respect of either party; and (d) the representations in
subparagraphs (a) through (h) of Paragraph 11.1, if made by the transferee
branch or the affiliate, immediately after such transfer, would not be incorrect
or misleading in any material respect.

          7.          Payments.

               7.1.          Except as otherwise provided herein, (a) all
payments to be made under this Agreement shall be made on the due date therefor
without set-off, deduction or counterclaim in U.S. Dollars (or such other
currency as may be set forth in the relevant Confirmation) with respect to any
payments required to be made in connection with such Collars in same-day freely
transferable, cleared funds to (i) in the case of payments to UBS, such bank
account as UBS shall have designated in writing, and (ii) in the case of
payments to you, the account established at UBS in your name or the name of your
nominee and (b) all deliveries of securities to be made under this Agreement
shall be made on the due date to the accounts specified in the relevant
Confirmation.

               7.2.          Notwithstanding Section 7.1, upon a termination of
Collars pursuant to Paragraph 8.2 (which deals with Default) or Paragraph 9.2
(which deals with Illegality and certain other events), in addition to and not
in limitation of any other right or remedy under applicable law, the
Non-Defaulting or Non-Affected Party (in either case, "X") may without prior
notice set off any sum or obligation (whether or not arising under this
Agreement, whether matured or unmatured, whether or not contingent and
irrespective of the currency, place of payment or booking office of the sum or
obligation) owed or due by the Defaulting

2

<PAGE>

Party or Affected Party (in either case, "Y") to X or any Affiliate of X against
any sum or obligation (whether or not arising under this Agreement, whether
matured or unmatured whether or not contingent and irrespective of the currency,
place of payment or booking office of the sum or obligation) owed or due by X or
any Affiliate of X to Y, and, for this purpose, may convert one currency into
another at a market rate determined by X. If any sum or obligation is
unascertained, X may in good faith estimate that sum or obligation and set off
in respect of that estimate, subject to X or Y, as the case may be, accounting
to the other party when such sum or obligation is ascertained.

          All payments are to be made without deduction or withholding for any
tax whatsoever. If either party is compelled by law to deduct or withhold any
tax from any sum payable under the terms of this Agreement, the sum payable
shall be increased to the extent necessary to ensure that, after the making of
such deduction or withholding, the receiving party receives a net sum equal to
the sum it would have received if no such deduction or withholding had been
made; provided that, for the avoidance of doubt, a receiving party shall not be
entitled to receive any additional payment as described above in respect of (i)
any tax which is not a withholding tax and is imposed on its net profits or
gains and (ii) any tax which is imposed as a result of any breach by the
receiving party of its obligations under Section 11.8.

          If either party does not pay any sum payable under this Agreement when
due, it shall pay to the other party on demand interest on the overdue sum, from
the date such sum was due up to and including the date it is received by the
other party, at the applicable Default Rate.

          8.          Default.

               8.1.          If one or more of the following events, as
applicable, shall occur with respect to a party or any Specified Entity, such
event shall constitute an event of default (an "Event of Default") with respect
to such party (the party in default (or whose Specified Entity is in default)
being hereafter referred to as the "Defaulting Party" and the party not in
default as the "Non-Defaulting Party"):

(a)      such party fails to make any payment or delivery to the other party
required in respect of any Collar within three Business Days, in respect of a
payment, or three Exchange Business Days, in respect of a delivery, after the
due date therefor;

(b)     such party fails to comply with any other obligation owed to the other
party under this Agreement within five Business Days of the Non-Defaulting Party
giving it notice requiring it to comply;

(c)     any representation or warranty of such party under this Agreement or any
other agreement with or to the other party proves to have been false or
misleading in any material respect when made or repeated or when deemed to be
made or repeated;

(d)     such party or Specified Entity suffers any Specified Indebtedness in an
aggregate amount greater than the Threshold Amount to become, or to become
capable of being declared, due and payable prior to its stated maturity by
reason of a default, event of default or other similar condition or event
(however described) or if any such indebtedness shall not be paid when due
(after allowing for any applicable grace period), or if any encumbrance granted
by such party becomes enforceable; provided, however, that it shall not
constitute an event of default hereunder if, as demonstrated to the reasonable
satisfaction of the other party, if the failure to pay such indebtedness when
due (i) is a failure to pay caused by an error or omission of an administrative
or operational nature; (ii) funds were available to such party to enable it to
make the relevant payment when due and (iii) such payment is made within three
Business Days following receipt of written notice from an interested party of
such failure to pay;

(e)     such party consolidates or amalgamates with or merges into or transfers
all or substantially all its assets to another entity and at the time of such
consolidation, amalgamation, merger or transfer the resulting, surviving or
transferee entity fails to assume all the obligations of such party under this
Agreement by operation of law or pursuant to an agreement satisfactory to the
other party;

(f)     such party or Specified Entity (i) is dissolved (other than pursuant to
a consolidation, amalgamation or merger) or, if such party is a limited
partnership, is terminated; (ii) becomes

3

<PAGE>

insolvent or is unable to pay its debts or fails or admits in writing its
inability generally to pay its debt as they become due; (iii) makes a general
assignment, arrangement or composition with or for the benefit of its creditors;
(iv) institutes or has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors' rights, or a petition is presented
for its winding-up or liquidation, and, in the case of any such proceeding or
petition instituted or presented against it, such proceeding or petition
(A) results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation or (B) is
not dismissed, discharged, stayed or restrained in each case within 30 days of
the institution or presentation thereof; (v) has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger); (vi) seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets; (vii) has a secured party take possession of all or
substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 30 days thereafter; (viii) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (i) to (vii)
(inclusive); or (ix) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts;

(g)          such party fails to comply with or perform any agreement or
obligation to be complied with or performed by it in accordance with the
Security Agreement if such failure is continuing after any applicable grace
period has elapsed; or

(h)     an event of default (however named) applicable to the Counterparty
occurs and is continuing under any loan agreement, credit agreement, financing
agreement, letter of credit reimbursement agreement or any other agreement
pursuant to which UBS, or any branch or affiliate, has advanced funds, extended
credit or provided financial accommodations to the Counterparty.

               8.2.          Upon notice to the Defaulting Party from the
Non-Defaulting Party at any time following an Event of Default, the
Non-Defaulting Party shall have the right to designate a day not earlier than
the day such notice is effective as the date on which all, but not less than
all, outstanding Collars shall be terminated and liquidated in the manner set
forth below (the "Early Termination Date").

          If the Non-Defaulting Party designates an Early Termination Date, a
settlement amount (the "Settlement Amount") due from each party, calculated in
accordance with either (a) or (b) below at the Non-Defaulting Party's election,
shall be determined by the Non-Defaulting Party and shall be payable by such
party to the other party:

(a)     the sum of (i) with respect to each Collar, the current market premium,
if any, that such party would receive to enter into an equivalent Collar,
(ii) with respect to each Collar, any unpaid Premium due from such party and
interest thereon as provided herein and (iii) any other amounts due and payable
by such party to the other party hereunder, together with any interest thereon
as may be provided herein (collectively, the "Unpaid Amounts"); or

(b)     the sum of the other party's total losses (or gains, in which case
expressed as a negative number), costs and expenses (including without
limitation any loss or cost incurred as a result of terminating, liquidating,
obtaining or reestablishing any hedge or related trading position, but excluding
expenses provided for in Section 8.5) incurred in covering its obligations with
respect to all terminated Collars.

          The Settlement Amount so calculated which the Non-Defaulting Party
owes to the Defaulting Party, if any, shall be netted against the Settlement
Amount so calculated which the Defaulting Party owes to the Non-Defaulting
Party, if any, to determine a single liquidated amount due from one party to the
other.

4

<PAGE>

               8.3.          Any net amount payable pursuant to the provisions
of Paragraph 8.2 above shall be paid on the Business Day next following the
Early Termination Date. Any amounts owed but not paid when due under this
Paragraph 8.3 shall bear interest at the Default Rate for the period from and
including the day due to and excluding the day on which such amount is paid.

               8.4.          Without prejudice to the foregoing, so long as a
party shall be in default in payment or performance to the other party under
this Agreement, the other party may, at its election (but, in the case of any
Collar securing another obligation of such party, only with the prior consent of
the party secured thereby) and without penalty, suspend its obligation to
perform under this Agreement.

               8.5.          The Defaulting Party shall pay to the
Non-Defaulting Party all reasonable out-of-pocket expenses (including fees and
disbursements of counsel and time charges of legal advisers who may be employees
of the Non-Defaulting Party) incurred by the Non-Defaulting Party in connection
with any enforcement and protection of its rights under this Agreement as a
result of the occurrence of an Event of Default, including, but not limited to,
costs of collection.

               8.6.          The parties agree that the amounts recoverable
under this Paragraph 8 are a reasonable pre-estimate of loss and not a penalty.
Such amounts are payable for the loss of bargain and the loss of protection
against future risks and, except as otherwise provided in this Agreement,
neither party will be entitled to recover any additional damages as a
consequence of such losses.

               8.7.          You agree to promptly notify UBS of any occurrence
or condition that constitutes an Event of Default or an event which with the
giving of notice or the passage of time (or both) would become an Event of
Default.

               8.8.          The Non-Defaulting Party's rights under this
Paragraph 8 shall be in addition to, and not in limitation or exclusion of any
other rights which the Non-Defaulting Party may have (whether by agreement,
operation of law or otherwise), including any rights it has under Paragraphs 7.1
and 7.2.

          9.          Taxation, Illegality and Other Events.

               9.1.          If (a) a party (the "Affected Party") (i) is
required to pay additional amounts in respect of a Collar pursuant to
Paragraph 8.3; or (ii) determines that its performance under an Collar has
become unlawful in whole or in part as a result of compliance in good faith by
the Affected Party with any law, rule, regulation, judgment, order or directive
of any governmental, administrative, legislative or judicial authority, (b) a
Termination Event occurs with respect to the Counterparty (in which case the
Counterparty shall be the "Affected Party"), then in each such case, the
Affected Party (or the Affected Party's personal representative) shall give
notice thereof to the other party (the "Non-Affected Party") and the parties
shall promptly negotiate in good faith for a period of 30 days after the giving
of such notice (or such shorter period as the Affected Party may deem reasonable
under the circumstances prevailing) with a view, in the case of an event
described in subparagraph (a), to finding a satisfactory alternative method of
payment or performance to avoid such payment of additional amounts or so that
such illegality ceases to exist, and in the case of an event described in
subparagraph (b), to agreeing on an alternative arrangement satisfactory to UBS.

               9.2.     If the parties fail to agree on a satisfactory
alternative method of payment or performance or a satisfactory alternative
arrangement within the period specified above, then either party may, by giving
notice in writing to the other party, designate the date on which such notice is
given as an Early Termination Date with respect to all outstanding Collars (or,
in the case of an event described in Section 9.1(a), each Collar affected by
such event (an "Affected Transaction")). The parties' damages, if any, in
respect of such an Early Termination Date shall be determined in the manner set
forth in subparagraphs (a) and (b) of Paragraph 8.2 (the Affected Party being
deemed the Defaulting Party for such purpose), and the resulting aggregate
payment obligations computed for each party shall be netted together to a single
liquidated amount payable by one party to the other. Such amount, if any, shall
be paid by the appropriate party on the Business Day following the cancellation.

5

<PAGE>

               9.3.          If an event or circumstance which would otherwise
constitute or give rise to an Event of Default also constitutes an event
described in Paragraph 9.1(a)(ii) or (b) above, it will be treated as provided
under Paragraph 9.1 and will not constitute an Event of Default.

          10.          Market Disruption. If there is a Market Disruption Event
on any day that otherwise would have been the Valuation Date for a cash-settled
Collar (the "Original Date"), then UBS will notify the Counterparty as soon as
reasonably practicable, and the Valuation Date for that Collar shall be the
first succeeding Exchange Business Day on which there is no Market Disruption
Event, provided that if there is a Market Disruption Event on each of the five
Exchange Business Days immediately following the Original Date, the fifth
Exchange Business Day immediately following the Original Date shall be the
Valuation Date, and UBS will determine the Reference Price on the basis of UBS's
good faith estimate of the market value of the relevant security at the
Valuation Time on such fifth Exchange Business Day.

          11.          Representations, Warranties and Agreements.

               11.1.          Each party hereby represents and warrants to and
for the other party, which representations and warranties shall be deemed
repeated on each Trade Date for a Collar, as follows:

(a)     if it is not a natural person, it is duly organized and validly existing
under the laws of the place of its incorporation or formation;

(b)      if it is not a natural person, it has the power to execute and deliver
this Agreement and to enter into transactions in Collars as contemplated hereby
and to perform its obligations under this Agreement and any Collars and has
taken all action necessary to authorize such execution and delivery and
performance of such obligations, and if it is a natural person, it has legal
capacity to make a contract, is not a minor and has not been adjudged
incompetent;

(c)     the execution and delivery of this Agreement and entry into Collars by
it and the performance of its obligations hereunder and thereunder do not and
will not violate or conflict with (i) any law, rule or regulation applicable to
it, (ii) any provisions of its constitutive documents, (iii) any corporate
policy of the issuer of any Collar or any other rule or regulation of the issuer
applicable to such party; (iv) any order or judgment of any court or other agent
of government applicable to it or any of its assets or any agreement or
contractual restriction binding on or affecting it or any of its assets,
including without limitation any agreement between such party and (A) the issuer
of the Underlying Shares, (B) any underwriter in respect of the Underlying
Shares or (C) shareholders of the issuer of the Underlying Shares;

(d)     all authorizations of and exemptions, actions and approvals by, and all
notices to or filings with, any governmental or other authority that are
necessary to enable it to enter into and perform its obligations under this
Agreement and any outstanding Collars have been obtained or made and are in full
force and effect and all conditions of any such authorizations, exemptions,
actions or approvals have been complied with as of the Trade Date of each Collar
entered into pursuant to this Agreement;

(e)     this Agreement and each Collar entered into hereunder constitutes the
legal, valid and binding obligation of such party enforceable against such party
in accordance with its terms (subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors' rights generally and
subject, as to enforceability, to the principle that the availability of
equitable remedies is subject to the discretion of the court before which any
proceeding for such remedies may be brought);

(f)     no event has occurred or circumstances arisen which constitutes, or with
the giving of notice or the passage of time (or both) would become, an Event of
Default (as defined hereunder or in the Security Agreement without regard to the
application of Paragraph 9.3 herein) in respect of such party;

(g)     it is not required to deduct or withhold any taxes with respect to any
payment which is or could be required to be made by it pursuant to this
Agreement or any Collar;

6

<PAGE>

(h)     there is not pending or, to its knowledge, threatened against it any
action, suit or proceeding at law or in equity or before any court, tribunal,
governmental body, agency or official or any arbitrator to draw into question,
or that is likely to affect, the legality, validity or enforceability against it
of this Agreement or any outstanding Collar or its ability to perform its
obligations under this Agreement or any outstanding Collar; and

          (i)          all information that it has furnished to the other party
in any document delivered in connection with this transaction is, as of the date
of the information (and as of the date hereof unless otherwise specified), true,
accurate and complete in every material respect.

In making the representation contained in clause (g) above, such party may rely
on the accuracy of any representations made by the other party pursuant to and
the satisfaction of the agreement contained in Section 11.8 of this Agreement
and the accuracy and effectiveness of any document provided by the other party
pursuant to Section 11.8 of this Agreement.

               11.2.          Each party represents and warrants to the other
party, which representations and warranties shall be deemed repeated on each
Trade Date for a Collar, that:

(a)     it is acting for its own account;

(b)     it has made its own independent decision to enter into this Agreement,
including any Collar, and any related investment, hedging and trading decisions
and has made the decision as to whether this Agreement, including any Collar, is
appropriate and proper for it (including with respect to the suitability of any
Collar and the competitiveness of the rates, prices or amounts and other terms
of each Collar) based upon its own judgment and upon such advice from legal,
regulatory, tax, business, financial, accounting or other advisors as it has
deemed necessary;

(c)     it is not relying on any communication (written or oral) of the other
party or of the Agent as investment advice or as a recommendation to enter into
this Agreement, including any Collar, it being agreed that information and
explanations related to the terms and conditions of this Agreement including any
Collar shall not be considered investment advice or a recommendation to enter
into this Agreement including any Collar;

(d)     it has not received from the other party or the Agent any assurance or
guarantee as to the expected results of this Agreement including any Collar;

(e)     (it is capable of evaluating and understanding on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of this Agreement, including any Collar;

(f)     it is capable of assuming, and assumes, the financial and other risks of
this Agreement, including any Collar; and

(g)     it acknowledges that neither the other party nor the Agent is acting as
a fiduciary or an advisor for it in respect of this Agreement, including any
Collar.

               11.3.          At the time of each delivery, if any, of
Underlying Shares pursuant to exercise of a Collar, all securities so delivered
shall be in good deliverable form and the delivering party will be deemed to
represent and warrant to the other party at and as of such time that:

(a)     it is the legal and beneficial owner of such Underlying Shares, free and
clear of all liens, charges, equities, preemptive rights, security interests,
encumbrances and of all resale restriction whatsoever; and

(b)     it has the right to transfer such Underlying Shares at that time on the
terms of this Agreement and the relevant Confirmation.

               11.4.          Each party acknowledges that the Collars are
securities that are subject to the Securities Act of 1933, as amended (the "1933
Act"). Each party makes the following representations, warranties and covenants,
and such representations, warranties and covenants shall remain in full force
and effect whenever such party shall enter into a Collar, exercise a Collar, or
make any settlement relating to a Collar:

7

<PAGE>

(a)     it is entering into the Collar for its own account as principal, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in the Collar entered into hereunder;

(b)     it acknowledges its understanding that the offer and sale of any Collar
is intended to be exempt from registration under the 1933 Act, by virtue of
Section 4(2) of the 1933 Act. In furtherance thereof, it represents and warrants
that (i) it has the financial ability to bear the economic risk of its
investment, and (ii) it qualifies as an "accredited investor" as that term is
defined in Regulation D under the 1933 Act;

(c)     it has been given the opportunity to ask questions of, and receive
answers from, the other party concerning the terms and conditions of the Collar
and has been given the opportunity to obtain such additional information
necessary in order for it to evaluate the merits and risks of the Collar, to the
extent the other party possesses such information or can acquire it without
unreasonable effort or expense, and it has determined that the Collar is a
suitable investment for it. It further represents and warrants that, each time
it enters into a Collar hereunder, it will be able to bear a loss of its entire
investment. It further understands and agrees that in circumstances where it
holds a short position, its risk of loss could be unlimited;

(d)     it represents and warrants that it is not in possession of any material
non-public information with respect to any security related to a Collar that,
under the U.S. federal securities laws, it would have to disclose in advance to
a party effecting a purchase or sale of such security;

(e)     it fully understands and agrees that it must bear the economic risk of
the Collar for the entire time period set forth in the Confirmation; and it
understands and agrees that disposition of the Collar is restricted under this
Master Agreement, the 1933 Act and state securities laws. It understands that
the Collar has not been, and is not intended to be, registered under the 1933
Act or under the securities laws of certain states and, therefore, cannot be
resold, pledged, assigned or otherwise disposed of unless registered under the
1933 Act and under the applicable laws of such states, or an exemption from such
registration is available. It understands and agrees that the other party is not
obliged to register the Transaction on behalf of it or to assist it in complying
with any exemption from registration under the 1933 Act or state securities
laws. It further understands and agrees that the other party is not, and will
not be, obliged under any circumstances to enter into or arrange an Collar for
the purpose of offsetting a particular Collar, but may do so in its discretion;
and

(f)     nothing contained herein shall require either party to enter any part or
all of a Collar offered by the other party. Each party reserves the right to
limit the number and amount of Collars that the other party, acting by itself or
as part of a group, may maintain or acquire through or from it (or any Affiliate
of it) at any time.

               11.5.          You represent and warrant that:

(a)     you are entering into Collars pursuant to this Agreement for the purpose
of managing your borrowings or investments, hedging your underlying assets or
liabilities or in connection with a line of business, and not for purposes of
speculation;

(b)     if you are a limited partnership, we shall be entitled to deal
exclusively with the general partner on behalf of the partnership, unless and
until we shall have received written notice of a change in the general partner
or a delegation of authority by the general partner; and

(c)     if you are a trust or charitable corporation, any Collars entered into
pursuant to this Agreement will be prudent and appropriate in light of your
trust or corporate documentation, financial situation and investment objectives,
guidelines and policies.

               11.6.          You represent, warrant and agree that you have
filed and will undertake to file or cause to be filed with the Securities and
Exchange Commission or other governmental, regulatory or self-regulatory
authority any and all disclosure documents which may be required or appropriate
with respect to any Underlying Shares and any Collars, (including but not
limited to, filings required pursuant to Rule 144

8

<PAGE>

under the 1933 Act and Sections 13 and 16 of the Securities Exchange Act of
1934) and the information contained in each such filing was or will be true and
correct as of the date of such filing. You also acknowledge that you have
received from UBS or its agent, reviewed and fully understand the "Risk
Disclosure Statement - Over-the-Counter Equity Options."

               11.7.          Each party agrees and acknowledges:

(a)     that the Agent is acting as agent for both parties for purposes of this
Agreement, including any Collar that is part of this Agreement;

(b)     that the Agent is not a principal to this Agreement, or any Collar, that
the Agent may execute this Agreement or the Confirmation for any Collar solely
in its capacity as agent;

(c)     that the Agent shall have not responsibility or liability (including
without limitation by way of guarantee, endorsement, or otherwise) to any party
in respect of this Agreement or any Collar;

(d)     that it will not proceed against the Agent to collect or recover any
obligation owed to it under this Agreement or any Collar; and

(e)     that the Agent may rely on the representations, warranties and
agreements set forth in this Section 11 of the Master Agreement.

          Each of the above representations, warranties and agreements will be
correct and complied with in all respects at all times so long as the parties
continue to have obligations and duties to each other hereunder as if repeated
then, by reference to then existing circumstances.

               11.8.          Each party agrees with the other that, so long as
either party has or may have any obligation under this Agreement, it will
deliver to the other party or, in certain cases to such government or taxing
authority as the other party reasonably directs, (i) any forms, documents or
certificates relating to taxation specified in the Confirmation; (ii) upon
reasonable demand by such other party, any form, document or certificate that
may be required or reasonably requested in writing in order to allow such other
party to make a payment under this Agreement without any deduction or
withholding for or on account of any tax or with such deduction or withholding
at a reduced rate (so long as the completion, execution or submission of such
form, document, or certificate would not materially prejudice the legal or
commercial position of the party in receipt of such demand) in each case.

          12.          Adjustment Provisions.

               12.1          If during the life of any Collar any event shall
occur that in UBS's sole judgment has a dilutive or concentrative effect on the
theoretical value of the Underlying Shares, or the issuer of the Underlying
Shares shall make a distribution in respect of such Underlying Shares, other
than an ordinary cash dividend, or the Underlying Shares shall be exchanged for,
or otherwise represent a right to receive or obtain securities or any other
property (including without limitation cash), or a combination thereof, pursuant
to a recapitalization, merger, consolidation or any similar reorganization (any
of the foregoing, a "Change"), UBS will determine, in a commercially reasonable
manner, whether an adjustment is required to any terms of the Collar (including
without limitation the Lower Threshold Price, the Upper Threshold Price, number
of Underlying Shares or type of property to be delivered by either party) to
take account of the effect of the Change, and the nature of such adjustment if
we conclude that an adjustment is required. In determining the nature of an
adjustment, we will be guided but not bound by the adjustment principles set
forth in the By-Laws, Interpretations and Policies of The Options Clearing
Corporation and any adjustment that it may make to the terms of any listed
options that it issues on such Underlying Shares. Except as may otherwise be set
forth in the Confirmation relating to any Collar, UBS will not make any
adjustment for an ordinary cash dividend.

               12.2          If after the date on which a Collar is entered into
there is a cash tender offer with respect to the relevant Underlying Shares: (a)
where a tender offer is made to all holders of Underlying Shares to tender a
portion, and not all, Underlying Shares for consideration consisting only of
cash, the Calculation Agent will adjust the Upper Threshold Price and Lower
Threshold Price and any other terms of the Collar in an appropriate manner, to
be determined in the discretion of the Calculation Agent; and (b) where a tender
offer is made to all holders of Underlying Shares to tender all Underlying
Shares for consideration consisting

9

<PAGE>

only of cash, the Calculation Agent will designate a day not earlier than the
day such tender offer is consummated as an Early Termination Date with respect
to such Collar, and the calculations prescribed by Section 8 will be made as if
the Counterparty was the Defaulting Party; provided that the Valuation Date for
such Collar will be the date of the announcement of the tender offer.

          13.          Notices. Any notice to be given under this Agreement to
either UBS or the Counterparty or in respect of any Collar shall be in writing
and shall be delivered by personal delivery, or sent by prepaid registered or
certified first class mail, return receipt requested, or by Federal Express, DHL
or other comparable courier with fees prepaid. Any notice given hereunder shall
be deemed to have been effectively given, made or served (a) if sent by mail,
seven days after dispatch; or (b) if sent by courier, on the date specified to
the courier for delivery. Any notice given hereunder shall be addressed to the
relevant party at its address set forth on the signature page hereto or to such
other address as the relevant party shall have given to the other party by
notice.

          14.          Governing Law and Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.
In relation to any lawsuit, action or proceeding to enforce this Agreement or
arising out of or in connection with this Agreement ("Proceedings"), each party
irrevocably submits to the non-exclusive jurisdiction of the courts of the State
of New York and the United States District Court located in the Borough of
Manhattan in The City of New York and waives any objection to Proceedings in any
such court on grounds of improper venue or inconvenient forum. Such submission
shall not affect the right of either party to institute Proceedings in any
jurisdiction or preclude either party for instituting Proceedings in any other
jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY COLLAR AND ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO THE OTHER PARTY'S ENTERING INTO THIS AGREEMENT.

          15.          Other Provisions. (a) A failure or delay on the part of
either party to enforce any right, power or privilege in respect of this
Agreement shall not be construed as a waiver of its rights to do so and a single
or partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise of that right, power or privilege or
the exercise of any other right, power or privilege; (b) this Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when so executed shall constitute one
and the same binding agreement between the parties; (c) in the event that any
one or more of the provisions contained in this Agreement should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby; (d) except as expressly provided herein, no
waiver, amendment, supplement or other variation of or addition to the terms,
conditions or provisions of this Agreement whatsoever shall be valid unless in
writing signed by the parties; (e) time shall be of the essence under any
Collar; (f) the parties agree that each may electronically record all telephonic
conversations between trading, operations and marketing personnel of the parties
and their Affiliates, agrees to give notice to such personnel of it and its
Affiliates that their calls will be recorded, and agrees that in any
Proceedings, it will not object to the introduction of such recordings in
evidence on the grounds that consent was not properly given; and (g) when used
in this Agreement, the terms "it" and "its" shall be deemed replaced with the
appropriate masculine or feminine counterparts when used in reference to a
natural person, the terms "we" and "us" shall refer to UBS or the Transacting
Branch, as appropriate, and the term "you" shall refer to the Counterparty.

          16.          Definitions. (a) In this Agreement, unless the context
otherwise requires:

"Affiliate"

means (i) with respect to the Counterparty, any entity controlled, directly or
indirectly, by the Counterparty; any entity that controls, directly or
indirectly, the Counterparty; or any entity under common control with the
Counterparty; and, if the Counterparty is a natural person, the spouse of the
Counterparty and (ii) with respect to UBS, any subsidiary consolidated for
financial reporting purposes in the group financial statements as presented in
the Annual Report of UBS.



10

<PAGE>

          "Business Day" means (i) in relation to any payment, a day on which
commercial banks in the city from which payment is to be made and to which
payment is to be made are open for business; (ii) in relation to any delivery of
Underlying Shares by book entry, a day on which the party making delivery and
the depository on whose books the delivery is to be made are open for business;
(iii) in relation to any delivery of Underlying Shares in certificated form, a
day on which UBS, the Counterparty and the transfer agent are open for business;
and (iv) in all other cases, a day on which commercial banks are open for
business in The City of New York;

          "Cash-Settled Collar"

means a Collar that is to be settled by payment of the Cash Settlement Amount,
rather than by delivery of the Underlying Shares;



          "Default Rate"

means a rate per annum equal to the cost (without proof or evidence of any
actual cost) to the relevant payee (as certified by it) of funding the relevant
amount plus 1% per annum;



          "Exchange"

means each exchange or quotation system specified as such for the Underlying
Shares in the relevant Confirmation or any successor to such exchange or
quotation system, provided, however, that if the specified Exchange ceases to
list or otherwise include the Underlying Shares, the parties will negotiate in
good faith to agree on another exchange or quotation system (if any) in relation
to the Underlying Shares.



          "Exchange Business Day"

means a day on which the Exchange with respect to a particular Collar, and any
Relevant Market in relation to such Collar, is or, but for the occurrence of a
Market Disruption Event, would have been open for trading (other than a day on
which trading on such Exchange or Relevant Market is scheduled to close prior to
its regular weekday closing time);



          "Expiration Date" and "Expiration Time" mean (respectively) the date
on, and time of day on that date at, which a Collar is to expire, as specified
in the relevant Confirmation (or if the date so specified is not an Exchange
Business Day, the first following Exchange Business Day);

          "Lower Threshold Price" means the price per share of the Underlying
Shares specified, or determined as provided, in the Confirmation.

          "Market Disruption Event" in relation to any Cash-Settled Collar means
 in respect of the Underlying Shares relating to a Collar, the occurrence or
existence on any Exchange Business Day during the one-half hour period that ends
at the Valuation Time of any suspension of or limitation imposed on trading (by
reason of movements in price exceeding limits permitted by the relevant exchange
or otherwise) on (i) the Exchange in the Underlying Shares or (ii) any options
contracts relating to the Underlying Shares on any Relevant Market, if, in any
such case, such suspension or limitation is, in the determination of UBS,
material;

          "Normal Trading Day" means an Exchange Business Day on which no Market
Disruption Event has occurred or is continuing;

          "Physically Settled Collar"

means a Collar to be settled by delivery of the Underlying Shares;



          "Premium" means the amount payable by the Obligated Party to the Other
Party in consideration of entering into a Collar;

          "Reference Price" means (i) in relation to a Collar to be settled by
physical delivery, the price per share of the Underlying Shares at the
Expiration Time on the Expiration Date, as determined by UBS in a commercially
reasonable manner, and (ii) in relation to a Collar to be cash settled, the
price per share of the Underlying Shares at the Valuation Time on the Valuation
Date, determined as specified in the Confirmation, or if not specified in the
Confirmation, as determined by UBS in a commercially reasonable manner;

          "Relevant Market" means (a) in relation to any Collar each Exchange or
other market specified as such in the Confirmation, (b) in relation to any
Underlying Shares, for purposes of Paragraph 5 or for purposes of determining
Trading Days, the Exchange or other market specified as such in the Confirmation
on which such shares are primarily traded, provided that if no such Exchange or
market is so specified, the Relevant Market will be the stock exchange(s) or
recognized securities market(s) on which such shares are primarily traded; and
(c) in relation to any exchange-traded option contract on any Underlying Shares
for

11

<PAGE>

purposes of determining if a Market Disruption has occurred, the Exchange or
other market specified as such on which such option contracts are traded;

          "Settlement Date"

means the third Exchange Business Day following the date of exercise, unless
(with respect to a Physically-Settled Collar only) a Settlement Disruption Event
prevents the delivery of Underlying Shares as required by the terms of such
Collar on such day, in which case the Settlement Date shall be the first
succeeding day on which Underlying Shares can be delivered through the Clearance
System;



          "Settlement Disruption Event"

means an event beyond the control of the parties as a result of which the
relevant Clearance System cannot clear the transfer of Underlying Shares;



          "Specified Entity" in relation to a party means each entity, if any,
specified as such in relation to that party on the signature page hereof;

          "Specified Indebtedness" means, any obligation (whether present or
future, contingent or otherwise, as principal or surety or otherwise) for the
payment or repayment of money;

          "Threshold Amount" means (i) with respect to us, 2% of "Total Capital
and Reserves" of UBS as shown on the most recent annual audited financial
statements of UBS; and (ii) with respect to you or any Specified Entity, the
lesser of U.S. Dollars 100,000 or 2% of the net worth, net asset value or
stockholder's equity (as the case may be) of you or the relevant Specified
Entity as shown on the most recent annual audited financial statements;

          "Termination Event" means the following: (a) if the Counterparty is an
individual, the death, disability or other incapacity of the Counterparty which,
in the sole determination of UBS, could prevent or materially impair the
Counterparty's ability to perform his or her obligations under this Agreement;
(b) if the Counterparty is a trust, (i) the resignation of the trustee of the
trust, or if an individual, the death, disability or other incapacity of such
individual, which, in the sole determination of UBS, could prevent the trustee
from acting in a prudent, timely and effective manner or (ii) the trust is
revoked, in whole or in part, or terminated, or there is a distribution of trust
assets that materially affects the trust's ability to perform its obligations
under this Agreement; or (c) if the Counterparty is a limited partnership,
(i) the death, disability or other incapacity of the general partner of the
partnership or the resignation or removal of the general partner as the general
partner of the partnership; (ii) a modification or termination of the power or
authority of the general partner, (iii) an event described in Paragraph 8.1(g)
of this Agreement occurs in respect of the general partner of a partnership; or
(iv) a partnership makes a distribution of its assets or redeems any limited
partnership interests, if immediately following such action the creditworthiness
of the partnership, in the sole determination of UBS, is materially weaker than
immediately prior to such action;

          "Trade Date"

means the date on which the parties enter into a Collar;



          "Trading Day" means a day on which the Relevant Market is open for
business;

          "Underlying Shares"

, in respect of any Collar, means the shares or other securities specified as
such in the relevant Confirmation;



          "Upper Threshold Price" means the price per share of Underlying Shares
specified, or determined as provided, in the Confirmation.

          "Valuation Date" in relation to a cash-settled Collar means the date
on which the Collar is exercised if that date is an Exchange Business Day, or
otherwise the following Exchange Business Day, in either case subject to the
provisions for Market Disruption Events in Paragraph 10; and

12

<PAGE>

          "Valuation Time" in relation to any Collar, means the time specified
as such in the relevant Confirmation.

               (b) Each of the following terms is defined in the Paragraph set
forth opposite such term:

Term

Paragraph

"Affected Party"

9.1

"Affected Transaction"

9.2

"Agent"

preamble

"Agreement"

preamble

"Cash Settlement Amount"

5.2

"Change"

12.1

"Collars"

preamble

"Confirmation"

2

"Counterparty"

preamble

"Defaulting Party"

8.1

"Early Termination Date"

8.2

"Event of Default"

8.1

"Non-Affected Party"

9.1

"Non-Defaulting Party"

8.1

"Obligated Party"

3

"Original Date"

10

"Other Party"

3

"Proceedings"

14

"Representation Letter"

Preamble

"Security Agreement"

preamble

"Settlement Amount"

8.2

"Trade Summary"

2

"Transacting Branch"

Preamble

"Unpaid Amounts"

8.2

"1933 Act"

11.4



[signature page follows]

13

<PAGE>

Yours faithfully,

UBS AG, London Branch



By: /s/ Hina Mehta                

          Name:Hena Mehta
          Title:Director and Counsel, Region Americas Legal Fixed Income Section


By: /s/ Cynthia A. Curran     

          NameCynthia A. Curran:
          Title:Director, Region Americas Legal Equity Derivatives & Structured
Products


Address for Notices:

UBS Securities LLC
677 Washington Blvd.
Stamford, CT 06901
Attention:                                         

Address for Notices:

UBS Securities LLC
677 Washington Blvd.
Stamford, CT 06901
Attention:                                         



Accepted and agreed to:

INDIVIDUALS

:





Print name of Counterparty



Print name of Joint Owner if Transactions
are to be entered jointly



Signature of Counterparty



Signature of Joint Owner if Transactions
are to be entered jointly

14

<PAGE>

PARTNERSHIPS, CORPORATIONS OR TRUSTS

:



Solitario Resources Corporation                                

/s/ Christopher E. Herald                                 

Print name of Partnership, Corporation or Trust

Signature of individual signing on behalf of

 

partnership, corporation or trust

Christopher E. Herald                                                

CEO                                                                  

Print name of individual signing on behalf of

Capacity of individual signing on behalf of

partnership, corporation or trust

partnership, corporation or trust

   

Address for notice (if different from principal

[Acknowledged by:

                                                                                    

[                 ], settler of (insert trust name)

                                                                                    

   

By:                                                                   

Counterparty Specified Entities:

Name:][insert if client is a trust]

                                                                                    

 

If Counterparty is a partnership, corporation or trust:

 

Jurisdiction of incorporation or formation:

 

Colorado                                                                      

 

Name and address of registered agent:

 

CT Corporation

 

1675 Broadway, Suite 1200

 

Denver, CO 80202

 



15

<PAGE>

